DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 8, and 15 recite, “wherein the vacuum rotary feedthrough comprises a plurality of stages for the at least one magnetic seal to provide successive stages for creating an equilibrium that maintains the vacuum seal.” It is unclear how the claimed “plurality of stages” are referring to, or how they relate to the successive stages provided by the “at least one magnetic fluid seal.” The specification speaks to a magnetic fluid vacuum seal comprising a plurality of stages of magnetic fluid seals to provide successive stages for creating an equilibrium, but that is a significantly narrower limitation than 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites, “at least one BNC connector is configured through a wall of the vacuum chamber.” It is unclear what “configured” means in this context. Conventionally, “configure” would be understood to mean shaped in a particular form or arranged for a particular task; however, neither understanding makes sense in the current context. As such, the claim is rejected for being indefinite. The claim will be interpreted to mean the BNC connector either passes through the wall or is connectable to another element which passes through the wall.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of stages for the at least one magnetic seal to provide successive stages for creating an equilibrium that maintains the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0390326 A1 [Takei] in view of US 2012/0121065 A1 [Rogers].

Regarding Claim 1:
Takei teaches a transferring system (abstract), comprising: 
a vacuum chamber (Fig. 1 (S2)), wherein the vacuum chamber is configured to be coupled to a processing chamber (Fig. 1 (12)); 
a shaft (Fig. 1 (18a)) coupled to a ball screw (Fig. 2 (130), para 42), wherein the ball screw and the shaft are configured in the vacuum chamber (as shown in Fig. 1); 
a vacuum rotary feedthrough (Fig. 1 (18d)), wherein the vacuum rotary feedthrough comprises a magnetic fluid seal so as to provide a vacuum seal (para 21), and 

However, Takai fails to teach that the vacuum rotary feedthrough comprises a plurality of stages for the at least one magnetic seal to provide successive stages for creating an equilibrium that maintains the vacuum seal.
Rogers describes the use of ferrofluid seals in conjunction with a vacuum chamber, and teaches hermetically sealing a high vacuum feedthrough by providing a plurality of successive stages of ferrofluid seals (para 44). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the successive ferrofluid seals of Rogers in Takai. One would have been motivated to do so since this would effective sealing for a given pressure difference between the vacuum chamber and its exterior (Rogers para 44).

Regarding Claim 2:
The modified invention of claim 1 teaches the transferring system of claim 1, wherein a vacuum level in the vacuum chamber is controlled by a vacuum system coupled to the processing chamber (Takei Fig. 1 (22), paras 14, 22). 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0218336 A1 [Mori] in view of Rogers.

Regarding Claim 1:
Mori teaches a transferring system (para 9), comprising: 

    PNG
    media_image1.png
    860
    912
    media_image1.png
    Greyscale
a vacuum chamber (para 14, portion of vacuum chamber shown in Fig. 11 which is on vacuum side of the vacuum seal member), wherein the vacuum chamber is coupled to a processing chamber (para 9, the processing tales place in vacuum. As such, the processing chamber is the portion of the chamber in which the processing takes place, e.g. the location of the holder); 

a vacuum rotary feedthrough (Fig. 11 “Vacuum Seal Member”), wherein the vacuum rotary feedthrough comprises a magnetic fluid seal so as to provide a vacuum seal (paras 48, 50), and 

However, Mori fails to teach that the vacuum rotary feedthrough comprises a plurality of stages for the at least one magnetic seal to provide successive stages for creating an equilibrium that maintains the vacuum seal.
Rogers describes the use of ferrofluid seals in conjunction with a vacuum chamber, and teaches hermetically sealing a high vacuum feedthrough by providing a plurality of successive stages of ferrofluid seals (para 44). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the successive ferrofluid seals of Rogers in Mori. One would have been motivated to do so since this would effective sealing for a given pressure difference between the vacuum chamber and its exterior (Rogers para 44).

Claims 6-8, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Rogers as applied to claim 1, and further in view of US 2013/0068960 A1 [Chang].

Regarding Claim 6:
The modified invention of claim 1 teaches the transferring system of claim 1, but fails to teach that the shaft is further configured to be coupled to a Faraday cup on a second end of the vacuum chamber, and wherein the ball screw is configured to transfer the rotary motion to a linear motion on the shaft. 
Chang teaches an ion implantation device (abstract) placing faraday cups on the periphery of a wafer holder, i.e. in a second end of the vacuum chamber (Fig. 1 (112, 114), para 19, claim 8). Since the wafer of Mori is moved by the transfer of rotary motion to a linear motion on the shaft, the implementation of Chang around the wafer therein would yield the same linear motion to the faraday cups. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the faraday detectors of Chang to the holder of Mori. One would have been motivated to do so since this would allow for detection of implanted ion distribution and compensation of the current of ion beam, which in turn would improve the uniformity of ion implantation (Chang paras 13-14).

Regarding Claim 7:
The modified invention of claim 6 teaches the transferring system of claim 6, further comprising: a mechanical motor (Mori Fig. 11 “Motor”), wherein the mechanical motor is coupled to the vacuum rotary feedthrough via a coupling mechanism (Mori Fig. 11 “coupling”); and an electrical connection (Chang Fig. 1 (S1, S2), para 18), wherein the electrical connection is configured to be coupled to the Faraday cup (Chang Fig. 1 (S1, S2), para 18).

Regarding Claims 8 and 13:
Mori teaches an ion implantation system (para 1), comprising: 
a transferring system (Fig. 1); and 
wherein the transferring system comprises: a vacuum chamber  (para 14, portion of vacuum chamber shown in Fig. 11 which is on vacuum side of the vacuum seal member), 

a shaft (see annotated Fig. 11 above) coupled to a ball screw (see annotated Fig. 11 above), wherein the ball screw and the shaft are configured in the vacuum chamber (as shown in annotated Fig. 11 below; para 59); and
a vacuum rotary feedthrough (Fig. 11 “Vacuum Seal Member”), wherein the vacuum rotary feedthrough comprises a magnetic fluid seal so as to provide a vacuum seal (paras 48, 50), and 
wherein the vacuum rotary feedthrough is configured through a first end of the vacuum chamber (Fig. 11) and coupled to the ball screw so as to provide a rotary motion on the ball screw (Fig. 11, shaft; para 49 ). 

Mori fails to teach an ion beam measurement system, or that the ball screw is configured to transfer the rotary motion to a linear motion on the shaft. 
Chang teaches an ion implantation device (abstract) placing faraday cups on the periphery of a wafer holder, i.e. in a second end of the vacuum chamber (Fig. 1 (112, 114), para 19, claim 8). Since the wafer of Mori is moved by the transfer of rotary motion to a linear motion on the shaft, the implementation of Chang around the wafer therein would yield the same linear motion to the faraday cups, i.e. the ball screw would transfer rotary motion to linear motion on the shaft. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the faraday detectors of Chang to the holder of Mori. One would have been motivated to do so since this would allow for detection of implanted ion distribution Chang paras 13-14).

Furthermore, Mori fails to teach that the vacuum rotary feedthrough comprises a plurality of stages for the at least one magnetic seal to provide successive stages for creating an equilibrium that maintains the vacuum seal.
Rogers describes the use of ferrofluid seals in conjunction with a vacuum chamber, and teaches hermetically sealing a high vacuum feedthrough by providing a plurality of successive stages of ferrofluid seals (para 44). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the successive ferrofluid seals of Rogers in Mori. One would have been motivated to do so since this would effective sealing for a given pressure difference between the vacuum chamber and its exterior (Rogers para 44).

Regarding Claim 14:
The modified invention of claim 8 teaches the ion implantation system of claim 8, wherein the transferring system further comprising: a mechanical motor (Mori Fig. 11 “Motor”), wherein the mechanical motor is coupled to the vacuum rotary feedthrough via a coupling mechanism (Mori Fig. 11 “coupling”);  and an electrical connection(Chang Fig. 1 (S1, S2), para 18), wherein the electrical connection is configured to be coupled to a Faraday cup (Chang Fig. 1 (S1, S2), para 18).

Regarding Claims 15 and 19:
Mori teaches a method for performing an ion implantation process (para 1), comprising: 

a vacuum chamber  (para 14, portion of vacuum chamber shown in Fig. 11 which is on vacuum side of the vacuum seal member), wherein the vacuum chamber is configured to be coupled to the processing chamber  (para 9, the processing tales place in vacuum. As such, the processing chamber is the portion of the chamber in which the processing takes place, e.g. the location of the holder);  
a shaft (see annotated Fig. 11 above) coupled to a ball screw (see annotated Fig. 11 above), wherein the ball screw and the shaft are configured in the vacuum chamber (as shown in annotated Fig. 11 below; para 59); and 
a vacuum rotary feedthrough (Fig. 11 “Vacuum Seal Member”), wherein the vacuum rotary feedthrough comprises a magnetic fluid seal so as to provide a vacuum seal (paras 48, 50), and 
wherein the vacuum rotary feedthrough is configured through a first end of the vacuum chamber (Fig. 11) and coupled to the ball screw so as to provide a rotary motion on the ball screw (Fig. 11, shaft; para 49 ). 
Mori fails to teach:
measuring an ion beam via a transferring system that is configured to be coupled to and to transfer a plurality of corresponding positions to a faraday cup in a processing chamber;
determining a plurality of compensation dosage levels at the plurality of corresponding positions; and performing the ion implantation process with a real-time dosage monitoring;
wherein the ball screw is configured to transfer the rotary motion to a linear motion on the shaft.
Chang teaches an ion implantation method (abstract) including 

determining a plurality of compensation dosage levels at the plurality of corresponding positions (para 24, claim 18); and 
performing the ion implantation process with a real-time dosage monitoring (claim 18).
Since the wafer of Mori is moved by the transfer of rotary motion to a linear motion on the shaft, the implementation of Chang around the wafer therein would yield the same linear motion to the faraday cups, i.e. the ball screw would transfer rotary motion to linear motion on the shaft. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the above noted steps and implementation of Chang to the ion implantation of Mori. One would have been motivated to do so since this would allow for detection of implanted ion distribution and compensation of the current of ion beam, which in turn would improve the uniformity of ion implantation (Chang paras 13-14).
Furthermore, Mori fails to teach that the vacuum rotary feedthrough comprises a plurality of stages for the at least one magnetic seal to provide successive stages for creating an equilibrium that maintains the vacuum seal.
Rogers describes the use of ferrofluid seals in conjunction with a vacuum chamber, and teaches hermetically sealing a high vacuum feedthrough by providing a plurality of successive stages of ferrofluid seals (para 44). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the successive ferrofluid seals of Rogers in Mori. One would have been motivated to do so since this would effective sealing for a given pressure difference between the vacuum chamber and its exterior (Rogers para 44).

Regarding Claim 20:
The modified invention of claim 8 teaches the method of claim 15, wherein the transferring system further comprises: a mechanical motor, a mechanical motor (Mori Fig. 11 “Motor”), wherein the mechanical motor is coupled to the vacuum rotary feedthrough via a coupling mechanism (Mori Fig. 11 “coupling”);  and an electrical connection(Chang Fig. 1 (S1, S2), para 18), wherein the electrical connection is configured to be coupled to the Faraday cup (Chang Fig. 1 (S1, S2), para 18).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Rogers as applied to claim 1, and further in view of US 2010/0024723 A1 [Hasegawa].

Regarding Claim 3:
The modified invention of claim 1 teaches the transferring system of claim 1, but fails to teach that the vacuum chamber further comprises at least one viewing window and at least one positioning sensor on at least one sidewall of the vacuum chamber. 
Hasegawa teaches a wafer transferring system (abstract), including wafer alignment system (abstract) comprising a vacuum chamber (Fig. 18 (100), para 69) comprising at least one viewing window (para 113) and at least one positioning sensor in the vacuum chamber (Fig. 18 (201b)). Implementing such an invention in Mori would entail placing the windows in the vacuum chamber, and placing the sensor on a surface of the chamber, i.e. a sidewall. It would Hasegawa to Mori. One would have been motivated to do so since this would ensure accurate substrate positioning (Hasegawa paras 2, 11).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Chang and Rogers, and further in view of Hasegawa.

Regarding Claims 10 and 17:
The modified inventions of claims 8 and 15 teach the ion implantation system of claim 8 and the method of claim 15, respectively. However, the modified inventions fail to teach that the vacuum chamber further comprises at least one viewing window and at least one positioning sensor on at least one sidewall of the vacuum chamber.
Hasegawa teaches a wafer transferring system (abstract), including wafer alignment system (abstract) comprising a vacuum chamber (Fig. 18 (100), para 69) comprising at least one viewing window (para 113) and at least one positioning sensor in the vacuum chamber (Fig. 18 (201b)). Implementing such an invention in Mori would entail placing the windows in the vacuum chamber, and placing the sensor on a surface of the chamber, i.e. a sidewall. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the wafer alignment system of Hasegawa to Mori. One would have been motivated to do so since this would ensure accurate substrate positioning (Hasegawa paras 2, 11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Rogers as applied to claim 1, and further in view of US 2008/0054194 A1 [Kim].

Regarding Claim 4:
Mori teaches the transferring system of claim 1, but fails to teach that the vacuum chamber comprises an aluminum alloy. Kim teaches an ion implanter (abstract) with a vacuum chamber comprises aluminum alloy (para 47). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use Kim’s vacuum chamber walls comprising aluminum alloy as the vacuum chamber walls of Mori. One would have been motivated to do so since Kim demonstrates that such walls are effective as vacuum chamber walls.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Chang and Rogers, and further in view of Kim.

Regarding Claims 11 and 18:
The modified inventions of claims 8 and 15 teach the ion implantation system of claim 8 and the method of claim 15, respectively. However, the modified inventions fail to teach that the vacuum chamber comprises an aluminum alloy.
Kim teaches an ion implanter (abstract) with a vacuum chamber comprises aluminum alloy (para 47). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use Kim’s vacuum chamber walls comprising aluminum alloy as the vacuum chamber walls of Mori. One would have been motivated to do so since Kim demonstrates that such walls are effective as vacuum chamber walls.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Chang and Rogers, and further in view of US 6,797,967 B1 [Tse].

Regarding Claims 9 and 16:
The modified inventions of claims 8 and 15 teach the ion implantation system of claim 8 and the method of claim 15, respectively. However, the modified inventions fail to teach that a vacuum level in the vacuum chamber is controlled by a vacuum system configured to be coupled to the processing chamber. Tse teaches an ion implantation system in which a vacuum level in the vacuum chamber is controlled by a vacuum system coupled to the processing chamber (4:44-50). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the vacuum system of Tse to the above modified invention. One would have been motivated to do so since this would allow the vacuum chamber to be maintained at a proper vacuum state (Tse 4:44-50).


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Rogers as applied to claim 1, and further in view of US 5,746,835 [Turner].

Regarding Claims 21-22:
 teaches the transferring system of claim 1, but fails to teach that the vacuum chamber comprises a BCN connector, or that the BNC connector is configured through a wall of the vacuum chamber with an O-ring form maintaining a vacuum.
Turner teaches a processing chamber (Fig. 1) in which a vacuum chamber (Fig. 1 (16)) comprises a BCN connector (Fig. 2 (90)), wherein the BNC connector is configured through a wall of the vacuum chamber with an O-ring form maintaining a vacuum (Fig. 2 (88)).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the BNC connector and O-ring of Turner to the chamber of the modified invention. One would have been motivated to do so since this would provide electrical communication with devices in the chamber, such as actuators or sensors, without compromising the pressure differential maintained by the vacuum chamber (Turner 5:42-54).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881